DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-9) in the reply filed on January 12, 2022 is acknowledged.  The traversal is on the ground(s) that in issuing a restriction requirement, there be a serious burden when examining all claimed inventions in a single application. More specifically, Applicant asserts that no serious burden exists between group I and II, where the non-elected claims of group II require the method of the claims of group I. This is not found persuasive because a serious burden exists where different classes/subclasses and employing different search queries will need to be employed to identify prior art that is pertinent to the subject matter covered by the claims, because the product of particles of fertilizers can be materially produced by multiple processes that include, but not limited to, drop-wise condensation, spraying coatings onto fertilizer particles, or dissolving materials in an acidic solution. 
Applicant is informed that the Examiner maintains the position of the restriction that inventions (I) and (II) are independent and distinct. Invention (I) is drawn to a process and invention (II) is drawn to a product made. A serious burden on the examiner exists if restriction is not required, where a different field of search is required: [w]here it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search See MPEP § 808.02. A serious burden exists where different classes/subclasses and employing different search queries will need to be employed to identify prior art that is pertinent to the subject matter covered by the claims, because the product of particles of fertilizers can be materially produced by multiple processes that include, but not limited to, drop-wise condensation, spraying coatings onto fertilizer particles, or dissolving materials in an acidic solution. In the present application, group I is classified in C05F 1/00 class and group II is classified in C05G 3/00 class.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 13-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	The specification of the present application contains cited references Zhou et al.; Tilman; Khan; Wang et al.; Li et al.; Wu & Liu; Qiao et al.; Carillo Gonzalez et al.; Cordell et al.; Sempeho et al.; Shavit; Kashyap; Davidson et al.; Qiao et al.; Riyanjan; Navarro-Guajardo et al.; Corradini et al.; Hussain et al.; and CN107793228 in paragraphs [002]-[008]. Applicant is requested to file an information disclosure statement citing the above mentioned references to be fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, (CN 111348958 A, hereinafter referred to as Cao) in view of Onyango Ogutu, Fredrick, Journal of Food, Ultrasonic Modification of Selected Polysaccharides-Review (hereinafter referred to as Onyango Ogutu) in further view of Huang et al. (CN108129190A, hereinafter referred to as Huang) in further view of Li et al. (CN 109169663 A, hereinafter referred to as Li) in further view of Ren et al. (CN110734304A, hereinafter referred to as Ren).
Regarding claim 1, Cao teaches a method to obtain particles of fertilizer encapsulated in modified chitosan (Pg. 3, para. 13, ln. 1, preparation method of chitosan oligosaccharide); (i) modifying physical-chemical properties of chitosan (Pg. 3, enzyme degradation method, acetylation method); dissolving the chitosan in an acid solution (Pg. 4, para. 2, ln. 1-2, adding an acetylation reagent into solution of chitosan oligosaccharide; Pg. 5, Example 2, adding an aqueous solution of acetic acid); adding at least one sugar-type carbohydrate (Pg. 5, Example 2, acetylglucosamine units in the sugar chain); (ii) spraying by: mixing the modified chitosan solution and a nutritive agent or active agent (Pg. 4, para. 5 and 7, macroelement fertilizer (i.e., nitrogen, phosphorous, and potassium) and microelement (i.e., boron, zinc, molybdenum, ferrum, manganese, copper and other nutrient elements); stirring at a temperature of 40 °C, for about 30 minutes (Pg. 5, example 1, regulating reaction temperature at 40 °C); feeding the mixture from the previous step to a drying equipment (Pg. 5, example 2, moisture is removed by a spray drying apparatus).
Cao does not expressly teach that the modification of the physical-chemical properties of chitosan is treated by high frequency ultrasound. However, Onyango Ogutu teaches that high-frequency ultrasound occurs at frequency greater than 1 Mhz (Pg.1, col. 1, para. 1). Onyango Ogutu further teaches the method of treating chitosan with ultrasonic agitation (Pg. 2, col. 2, para. 6). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to mix chitosan polymer and an organic acid by stirring by ultrasonic agitation as described by Onyango Ogutu (Pg. 2, col. 2, para. 6). One of ordinary skill in the would have been motivated to mix chitosan and an organic acid by ultrasonic agitation, where sonication improves the degradation of polysaccharide polymer chains at the center, which is the structurally weakest point (Onyango Ogutu, Pg. 2, col. 2, para. 6) and doing so is less laborious, expensive and more efficient than modifying the polymer chains by enzyme modification to break specific bonds (Pg. 2, col. 2, para. 5).
Cao does not expressly teach that the modified chitosan solution and acetic acid are mixed in equal proportions. However, Huang teaches a method of producing a fertilizer using modified chitosan. Huang teaches mixing equal proportions of chitosan oligosaccharide with sugar (Pg. 5, Embodiment 4, S10). It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to mix equal portions of chitosan oligosaccharide and sugar. One of ordinary skill in the art would have been motivated to mix equal portions of chitosan oligosaccharide and sugar to ensure that no excess of a first component resides after the second component thoroughly mixes with an equal portion of the first component.
(Pg. 4, step S120). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention the spray dry granules between 3 to 6 bars at a temperature up to 250 °C. One of ordinary skill in the art at the time of the effective filing date of the present invention would have been motivated to spray dry the granules within the selected proportions of Ren and the selected proportions of the claimed invention because spray drying the slurry improves production efficiency and conserves energy throughout the process (Pg. 5, para. 3-4).
Cao does not expressly teach that the mixing is stirred for about 30 minutes. A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985). However, Li teaches stirring for 20 minutes. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to select from the proportions disclosed by Li including proportions which fall within the claimed range of the present application. See MPEP 2144.05. One of ordinary skill in the art would have been motivated to adequately mix/react the chitosan and organic acid to ensure that all compounds are adequately reacted.  
Regarding claim 2, Cao teaches acid solution is a solution of an organic acid at 1% (v/v), for example a solution of acetic acid at 1% (v/v) (Pg. 5, 1.5% (m/v)). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to select from the proportions disclosed by Cao including proportions which fall within the claimed range of the present application. See MPEP 2144.05.
Regarding claim 8, Cao does not expressly teach that the modifying the chitosan is carried out at about 20 °C (Pg. 5, regulating reaction temperature at 40 °C). However, it would have been obvious to one ordinary skill in the art at the time of the effective filing date of the present invention to perform ultrasonic mixing at a lower temperature such as 20 °C  rather than the 40 °C taught by Cao for a slightly longer period of time. Cao teaches mixing at 40 °C  for 20 minutes. It lies within the level of expertise of one of ordinary skill in the art to select 20 degrees for 30 minutes of stir time because for dissolving and/or reacting, there is an inverse relationship for time and temperature. 
claim 9, Cao does not expressly teach the pressure and temperature at which the mixture is dried at an atomization air pressure of between 3 to 6 bars and a temperature at 160 °C. However, Ren teaches a method preparation of fertilizer particles. Ren teaches steam pulverization for spray granulation between the pressure of 0.3Mpa to 2.0Mpa (3bar to 20 bar) at 100 °C to 130 °C (Pg. 4, step S120). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention the spray dry granules at 6 bars at a temperature of 160 °C. A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985). One of ordinary skill in the art at the time of the effective filing date of the present application would have found it obvious to select from the proportions disclosed in Ren including the proportions which fall within the claimed range of the present application. See MPEP §2144.05. One of ordinary skill in the art at the time of the effective filing date of the present invention would have been motivated to spray dry the granules within the selected proportions of Ren and the selected proportions of the claimed invention because spray drying the slurry improve production efficiency and conserves energy throughout the process (Pg. 5, para. 3-4). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, (CN 111348958 A, hereinafter referred to as Cao) in view of Onyango Ogutu, Fredrick, Journal of Food, Ultrasonic Modification of Selected Polysaccharides-Review (hereinafter referred to as Onyango Ogutu) in further view of Huang et al. (CN108129190A, hereinafter referred to as Huang) in further view of Li et al. (CN 109169663 A, hereinafter referred to as Li) in further view of Ren et al. (CN110734304A, hereinafter referred to as Ren).
Regarding claim 3, Cao does not expressly teach that the sugar-type carbohydrate is mixed with chitosan in a ratio of 0.1:1 to 1:1. However, Huang teaches mixing sugar with chitosan polyoligosaccharides of equal portions (i.e., 1:1) (Pg. 5). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to select from the proportions disclosed by Huang including proportions which fall within the claimed range of the present application. See MPEP 2144.05.
As mentioned above, in claim 1, Onyango Ogutu teaches that high-frequency ultrasound occurs at frequency greater than 1 Mhz (Pg.1, col. 1, para. 1).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, (CN 111348958 A, hereinafter referred to as Cao) in view of Onyango Ogutu, Fredrick, Journal of Food, Ultrasonic Modification of Selected Polysaccharides-Review (hereinafter referred to as Onyango Ogutu) in further view of Huang et al. (CN108129190A, hereinafter referred to as Huang) in further view of Li et .
Regarding claim 4, Cao teaches a sugar-type carbohydrate, but does not expressly teach a sugar-type carbohydrate selected from maguey honey or glucose.. Sobel is directed towards a spray dried encapsulate that creates a barrier from an ambient environment. Sobel teaches an encapsulate made from carbohydrates that include chitosan and glucose. It would have been obvious to one of ordinary skill in the art before the time of effective filing date of the present application to use a combination of chitosan and glucose to encapsulate a core material (Para [0032]). One of ordinary skill in the art would have been motivated to encapsulate a core material with carbohydrates that include chitosan and glucose because “the [encapsulate prevents] degradation or loss of [core material] during processing or storage” (Para [0002]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, (CN 111348958 A, hereinafter referred to as Cao) in view of Onyango Ogutu, Fredrick, Journal of Food, Ultrasonic Modification of Selected Polysaccharides-Review (hereinafter referred to as Onyango Ogutu) in further view of Huang et al. (CN108129190A, hereinafter referred to as Huang) in further view of Li et al. (CN 109169663 A, hereinafter referred to as Li) in further view of Ren et al. (CN110734304A, hereinafter referred to as Ren) in further view of Qin et al. (WO2017107317A1, hereinafter referred to as Qin) in further view of Strauss et al. (US20200129432A1, hereinafter referred to as Strauss).
claims 5-7, Cao teaches the combination of chitosan and a sugar-type carbohydrate but does not expressly teach the modifying the chitosan with the high-frequency ultrasound treatment that is carried out with a frequency between 200kHz to 10,000kHz; 550 kHz to 1134 kHz; and 858 kHz to 1134 kHz, respectively. As mentioned above, in claim 1, Onyango Ogutu teaches that high-frequency ultrasound occurs at frequency greater than 1 Mhz (Pg.1, col. 1, para. 1). However, Qin teaches generating free radicals by cavitation effect of ultrasonic waves to initiate grafting to form a copolymer (Abstract). One of ordinary skill in the art at the time of the effective filing date of the present invention would have found it obvious to generate free radicals by ultrasonic cavitation because the prepared fiber membrane has an efficient and long-lasting hydrophilic effect, and is applied to water treatment (Summary of invention). However, the combination of Cao and Qin do not expressly teach the claimed ranges of the frequency of the sound waves. However, Strauss teaches the use of ultrasonic cavitation occurs within the claimed ranges of the present invention at a frequency up to 1,000 kHz (Para. [0069]). One of ordinary skill in the art would have been motivated to perform high frequency ultrasound as the combination step of Cao to initiate graft copolymerization of the chitosan and sugar-type carbohydrate. A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to select from the proportions disclosed by Strauss including proportions which fall within the claimed range of the present application. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731